DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 12/22/21 has been received and considered.  In the response, Applicant amended claims 8 and added claims 15-20.  Therefore, claims 8-20 are pending.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coatney (pub. no. 20190227328).
Regarding claim 8, Coatney discloses a stationary large-screen VR integrated game machine, comprising a) an upper assembly 100 disposed on, and above and moveably attached to a top portion of a lower assembly 200, the upper assembly functioning to store an protect a VR display unit for mounting on the head of a user, the VR display unit mechanically lowered due to gravity and mechanically retracted into the upper assembly 100 (“FIG. 7 is a perspective view an embodiment of the VR/AR display system 20 used in conjunction with the amusement ride passenger vehicle 36 with users 14 seated in the passenger vehicle 36. As depicted, the users 14 are secured inside the passenger vehicle 36 with locking lap bars, 82, 84. As shown, lock bar 80 has the VR/AR display system 20 secured inside a cavity 86, suitable for storing the VR/AR display system 20 in the passenger vehicle 36. More specifically, the cavity 86 is disposed in a lap bar cummerbund 88. The passenger 14 secured via the locking lap bar 82 is shown as removing the VR/AR display system 20 from the locking lap bar 82 to place the VR/AR display system 20 on the scaffolding system 12”, [0043]; “In the depicted embodiment, the VR/AR display system 20 includes one or more umbilical conduits 92 that may be used to transmit electrical signals and/or power to external computing devices located in the multi-passenger vehicle 36 or communicatively and/or operatively coupled to the multi-passenger vehicle 36. The umbilical conduits 92 may retract (e.g., via spring bias mechanism, electric motor assist, gravity assist, and so on) into respective locking lap bars 80, 82, 84 and, in some embodiments, into a cable reservoir 94”, [0044]; the stationary large-screen VR integrated gaming machine is the intended use of the upper assembly and its integrated components as there is no limiting structure that ties the assemblies to such a stationary VR gaming machine and not give patentable weight; that the passenger manually removes the VR/AR display and that it has an conduit that retracts via a mechanism interpreted to mean that the VR/AR display if free to fall under gravity, lowering it, and that it is mechanically lowered and retracted due to the unspooling of the umbilical mechanism),  

b) a VR head mounted display retracting device 150 connected to an interior of the upper assembly 100, the VR head mounted display retracting device 150 comprising i) an installation protection bracket 300, ii) a power transmission system 400 disposed within the installation protection bracket 300, iii) an electrical control system 500, wherein the electrical control system 500 is mechanically connected to an outer wall of the installation protection bracket 300 and is electrically connected to the power transmission system 400, and iv) a pulley system 600 connected to the power transmission system 400, for delivering and retracting a VR head mounted display (“FIG. 8 is a perspective view of an embodiment of the locking lap bar 80 showing further details. In the depicted embodiment, the VR/AR display system 20 is shown stored in the cavity 86 before use by the users 14. As mentioned earlier, the VR/AR display system 20 may include the umbilical conduits 92 which may retract via spring bias mechanism, electric motor assist, gravity assist, and so on, internally inside the locking lap bar 80, the lap bar cummerbund 88, and/or the cable reservoir 94, aiding in more securely attaching the VR/AR display system 20 into the cavity 86. Magnets may also be used to fasten the VR/AR display 20 inside of the cavity 86”, [0045]; “The lap bar cummerbund 88 may include a trench (e.g., curved trench) 100. Spills, rain, and the like, encountered during the theme ride, may be funneled away from the VR/AR display system 20 via the trench 100. Because of its curved shape (e.g., scallop shape), the trench 100 may also facilitate cleaning any spills and improving maintenance turnaround. Additionally, the lap bar cummerbund 88 may be manufactured out of metals, plastic, or combinations thereof, having a material and/or surface coating suitable for withstanding spills, outdoor exposure, and improving cleaning “, [0046]; “Once mated with the scaffolding system 12, power, data, and so on, may be provided to the VR/AR display system 20 while in use via the umbilical conduits 92. The VR/AR display system 20 may then provide .
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on December 22, 2021 have been fully considered but they are not entirely persuasive.
The rejection to claim 8 based on 35 U.S.C. §112 has been withdrawn based on the current amendments to that claims.
On page 10, Applicant argues that amended claim 8 overcomes the prior art of record because Coatney fails to disclose a stationary gaming machine or display unit lowered by gravity and mechanically retracted.  Examiner respectfully disagrees. The stationary large-screen VR integrated gaming machine is the intended use of the upper assembly and its integrated components as there is no limiting structure that ties the assemblies to such a stationary VR gaming machine and not give patentable weight.  Regarding Coatney,  that the passenger manually removes the VR/AR display and that it has a conduit that retracts via a mechanism interpreted to mean that the VR/AR display if free to fall under gravity, lowering it, and that it is mechanically lowered and retracted due to the unspooling of the umbilical mechanism.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715